Citation Nr: 0901277	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for benign 
prostatic hypertrophy, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a higher initial evaluation for plantar 
fasciitis, left foot, currently evaluated as noncompensable.

3.  Entitlement to a higher initial evaluation for deviated 
nasal septum with residual breathing problems and loss of 
smell, currently evaluated as noncompensable.

4.  Entitlement to a higher initial evaluation for numbness 
left side of tongue with decreased focal articulation, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from about May 1969 to July 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and January 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

The issues of higher initial evaluations for deviated nasal 
septum with residual breathing problems and loss of smell, 
and for numbness left side of tongue with decreased focal 
articulation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's benign prostatic hypertrophy causes him to 
have daytime voiding intervals of less than one hour, to 
awaken to void five or more times per night, and to change 
pads up to 4 times per day.  He does not need an appliance.

2.  The veteran's left foot plantar fasciitis causes his heel 
to be painful on manipulation and use.  It does not cause 
objective evidence of marked deformity, swelling on use, or 
characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but not 
higher, for benign prostatic hypertrophy, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2008).

2.  The criteria for a 10 percent rating, but not higher, for 
left foot plantar fasciitis, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5299-5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

For the benign prostatic hypertrophy increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

Here, there was notice for the prostate increased rating 
claim in January 2005.  The veteran was not sent a notice 
letter describing the particular rating criteria used in 
evaluating benign prostatic hypertrophy.  Although the 
veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
letter.  The specific rating criteria for evaluating benign 
prostatic hypertrophy were provided to the veteran in the 
January 2006 rating decision and the January 2007 statement 
of the case, and he showed actual knowledge of the criteria 
in February and March 2006 and in January 2007.  The claim 
was readjudicated in January 2007. 

Also, even though the veteran was not specifically told that 
evidence was needed of the impact of his disability on daily 
life and employment, he provided that information during the 
VA examination in February 2005 and in his February and March 
2006 and January 2007 statements.  Thus, notwithstanding the 
lack of notice, the veteran provided the required evidence.  
The veteran thus had a meaningful opportunity to participate 
in the adjudication process, so the veteran was not 
prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  The claim was readjudicated in the January 
2007 statement of the case.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Further, in his notice of disagreement and substantive 
appeal, he has specifically argued that he is entitled to a 
40 percent rating, which is granted below.  

For the initial plantar fasciitis rating claim, the veteran 
was notified in March 2004.  The veteran was notified of 
effective dates for ratings and degrees of disability in 
March 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While this was after the rating decision, the Court 
has held that, "once a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Id.  Regardless, the claim was 
readjudicated in a January 2007 statement of the case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and examined the veteran for prostate 
disorder in February 2005 and for plantar fasciitis in 
October 2003 and November 2005.  VA has satisfied its 
assistance duties.

Pertinent criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

	Prostate

The veteran appeals the RO's denial of an increased rating 
greater than 30 percent for benign prostatic hypertrophy.  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  

The veteran's benign prostatic hypertrophy is currently rated 
under Diagnostic Code 7527 which is for prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals, and indicates to rate as voiding dysfunction or 
urinary tract infection, whichever is predominant.  Voiding 
dysfunction is predominant in the veteran's case.  Voiding 
dysfunction is to be rated on the basis of urine leakage, 
frequency, or obstructed voiding.  The highest assignable 
rating for voiding dysfunction under 38 C.F.R. § 4.115b is a 
60 percent rating for incontinence that requires the use of 
an appliance or the wearing of absorbent materials that must 
be changed more than 4 times a day.  A 40 percent rating 
requires the wearing of absorbent materials which must be 
changed 2 to 4 times per day. The highest assignable rating 
for urinary frequency is 40 percent, which requires daytime 
voiding interval of less than one hour, or; awakening to void 
five or more times per night.  A 30 percent rating 
contemplates a daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.

In December 2004, the veteran stated that he urinates at 
least once an hour at night, which was well over 5 times per 
night.  He indicated that many times, he voids well over 5 
times per night.  He sometimes had leakage and had a frequent 
urge to urinate and was frequently awakened at night to 
urinate.  

On VA examination in February 2005, the veteran indicated 
that during the day, he urinates 12 times at intervals of 30 
minutes and that during the night, he urinates 8 times at 
intervals of 30 minutes.  He had urine incontinence which 
required a pad as often as 4 times per day, and he did not 
require the an appliance.  

In February 2006, the veteran stated that he has daytime 
voiding interval of less than one hour and awakens to void 
five or more times per night.  

Based on the evidence, the Board finds that the veteran's 
benign prostatic hypertrophy requires him to awaken to void 
five or more times per night, and that he changes a pad up to 
4 times per day.  This warrants a 40 percent rating.  
However, the criteria for the highest rating of 60 percent 
are not met, as he does not use an appliance or change pads 
more than 4 times per day.  Reasonable doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.

	Plantar fasciitis

The veteran appeals the RO's initial assignment of a 
compensation rating for left foot plantar fasciitis following 
the grant of service connection.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.  The Board concludes that the disability has 
not significantly changed and that a uniform rating is 
warranted.

The veteran's left foot plantar fasciitis is currently rated 
as noncompensable under Diagnostic Code 5276, for flatfoot, 
which provides for a noncompensable rating for mild flat 
foot; with symptoms relieved by built-up shoe or arch 
support.  It provides a 10 percent rating for moderate 
unilateral or bilateral flatfoot, with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  It 
provides for a 20 percent rating for severe flatfoot; with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

On VA examination in October 2003, the veteran reported that 
his plantar fasciitis caused pain at rest and with standing 
and walking, especially in the left heel.  He denied 
weakness, stiffness, swelling, and fatigue.  Examination 
revealed his gait to be normal.  His feet showed no abnormal 
weightbearing signs like callosities or breakdown, and he did 
not require any assistive devices.  There was slight or mild 
to moderate tenderness on pressure on the left heel area.  
Palpation of the metatarsal heads produced no tenderness.  
There were no varus deformities.  The examiner stated that 
the veteran's plantar fasciitis had resolved.  The subjective 
factors were pain on the left heel, especially on walking.  
The objective findings were of tenderness on the left heel 
area.  

On VA examination in November 2005, the veteran complained of 
left foot fasciitis with pain, weakness, stiffness, swelling, 
and fatigue at rest and while standing or walking, and that 
it caused limited prolonged walking and standing.  
Examination revealed the veteran to be well developed and his 
feet had no signs of abnormal weight bearing.  His posture 
and gait were within normal limits and he did not require an 
assistive device for ambulation.  There was tenderness 
located at the plantar surface region of the left foot, but 
no weakness, edema, or atrophy.  The veteran had slight 
contraction and shortening of his left plantar fascia.  
Dorsiflexion of his left toes did not cause pain and neither 
did palpation of the metatarsal heads of the left toes.  He 
had no limitation with standing and walking, and he did not 
require any type of support with his shoes.  Left foot X-rays 
were within normal limits.  

In January 2007, the veteran stated that his left foot 
plantar fasciitis causes constant pain which is severe, and 
that it feels like a nail going into his heel.  

Based on the evidence, the Board concludes that a 10 percent 
rating is warranted under Diagnostic Code 5276.  The medical 
evidence shows that the veteran had pain or tenderness in his 
left heel area, and the veteran claims, essentially, that the 
pain is accentuated on manipulation and use.  He is a 
competent judge of that, Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992), and his assertions appear credible.  
However, a rating higher than 10 percent is not warranted, 
even when 38 C.F.R. §§ 4.40, 4.45 are considered.  The 
veteran does not have characteristic callosities and the 
evidence shows no swelling on use.  He has not asserted that 
he has callosities, and the examiners in October 2003 and 
November 2005 found that there were no callosities or signs 
of abnormal weightbearing.  The veteran reported that there 
was swelling on VA examination in November 2005, but he had 
denied swelling on VA examination in October 2003, and 
neither examiner found swelling.  Instead, the examiners 
indicated that there was no edema, or swelling.  Accordingly, 
a 10 percent rating, but not higher, is warranted.  
Reasonable doubt has been resolved in the veteran's favor.  
38 U.S.C.A. § 5107.  

The Board has reviewed the rating schedule and finds that the 
Diagnostic Codes selected by the RO are most appropriate.   
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

There is no evidence that the manifestations of the veteran's 
prostate and left foot disabilities are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008) (if comparison between the level of severity 
and symptomatology of the veteran's service-connected 
disability and the established criteria found in the rating 
schedule shows the schedular rating is adequate to rate the 
disability, no referral for extra-schedular rating should be 
made).

ORDER

A 40 percent rating, but not higher, for benign prostatic 
hypertrophy, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An initial 10 percent rating, but not higher, for left foot 
plantar fasciitis, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Medical records  

Besides VA examination reports and the veteran's Augusta, 
Georgia VA medical records dating from January to October 
2006, there are no medical records pertaining to his tongue 
or nose disorders.  The veteran indicated in January 2007 
that he had had VA treatment, but he did not specify when.  
The RO should make arrangements to obtain any additional 
medical records.  



Septum

The veteran argued that he has loss of sense of smell.  For a 
10 percent rating under Diagnostic Code 6275, there must be 
complete loss of sense of smell.  It is unclear whether the 
veteran has complete loss of sense of smell.  Accordingly, a 
VA examination should be conducted.  38 C.F.R. § 3.159 
(2008).  The examiner should also indicate what percentage of 
obstruction there is in each of the veteran's nasal passages 
from his deviated nasal septum.  The veteran alleged in 
January 2007 that he can not breathe through his nose.  

Tongue

Ratings for the tongue under Diagnostic Code 8512 are to be 
based on the degree of paralysis which is present to the 
Twelfth (hypoglossal) cranial nerve.  The rating is dependent 
upon loss of motor function of the tongue.  The veteran 
reported paralysis of the left side of his tongue on VA 
examination in October 2003, as well as motor loss and pain 
with tongue movement.  The examiner diagnosed left sided 
lingual nerve damage.  In January 2007, the veteran reported 
decreased mobility of his tongue, with more pain and 
difficulty in moving it to the right, deviation of the tongue 
to the left, and some slurring of speech.  It is unclear how 
much paralysis the veteran has of his 12th cranial nerve.  An 
examination should be conducted.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional VA medical records 
pertaining to the veteran's tongue or 
nose problems dated from July 2002 
forward.  

2.  Thereafter, schedule the veteran 
for a VA examination of his nose.  Any 
indicated tests, including x-rays, 
should be accomplished.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

Following examination of the veteran, 
the examiner should describe all 
manifestations of the service-connected 
deviated nasal septum.

The examiner should indicate what 
percent of obstruction there is for 
each of the veteran's nasal passages, 
and whether or not the veteran has 
complete loss of sense of smell, based 
upon the examination findings.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Schedule the veteran for a VA 
examination for his tongue.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted, and the results 
thereof should be reported in detail.

Following examination of the veteran, 
the examiner should describe all 
manifestations of the service-connected 
numbness, left side of tongue with 
decreased focal articulation.

The examiner should provide an opinion 
as to whether the veteran has moderate 
incomplete paralysis, severe incomplete 
paralysis, or complete paralysis of his 
12th (hypoglossal) cranial nerve.  The 
degree of paralysis is dependent on the 
loss of motor function of the tongue.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


